Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Miss Shostak : * * *
Plaintiff offers to stipulate that all of the merchandise covered by all of the entries the subject of this appeal for reappraisement were freely offered for sale to all purchasers in the usual wholesale quantity, in the country of exportation, for home consumption at the time of exportation involved herein, at invoice unit values, plus 4 per cent; and that the export values were no higher.
Mr. Braverman : From information obtained from Assistant Appraiser Fer-ran, who is personally in Court, the Government so stipulates.
On the agreed facts, I find that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein and that such value is represented by the invoice unit values, plus 4 per centum.
Judgment will be rendered accordingly.